DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US PG Pub. 2018/0209694).
Regarding claim 1, Gordon discloses a refrigerant coil comprising: a first pipe (manifold pipe 412, Figure 4B); a second pipe (manifold pipe 404) substantially parallel to the first pipe (second manifold pipe 404 shown substantially parallel to first manifold pipe 412 in Figures 4B described in paragraph 85, same as Applicant’s substantially parallel first and second pipes shown in Figure 3); and a plurality of coil segment pipes (410) substantially parallel to each other (coiled adjacent loops or pipes 446 arranged in parallel planes and substantially parallel to each other), each coil segment pipe having a first end (outer end of 446) connected to and in fluid communication with the first pipe (412) and a second end (inner end of 446) connected to and in fluid communication with the second pipe (404), each coil segment pipe forming a spiral with the first end being an outer end of the spiral and the second end being an inner end of the spiral such that 
Regarding claim 3, Gordon discloses the refrigerant coil of claim 1, further comprising a plurality of thermal sink structures (442) affixed to or integral with at least a portion of an outer surface of each of the coil segment pipes (spacers or structures 442 of thermal sink coil assembly 400 are affixed to coil segment pipes 446).
Regarding claim 4, Gordon discloses the refrigerant coil of claim 3, wherein the thermal sink structures comprise fins (spacers 442 formed of a fork-like structure spanning the gap between coils, see paragraph 85, meeting the limitation of a fin).
Regarding claim 5, Gordon discloses the refrigerant coil of claim 1, wherein all of the coil segment pipes are substantially a same size such that the refrigerant coil has an overall cylindrical shape (adjacent layers of coiled segment pipes 446 would be substantially a same size leading to the refrigerant coil having an overall cylindrical shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US PG Pub. 2018/0209694) alone.
Regarding claim 2, Gordon discloses the refrigerant coil of claim 1, and further teaches the first pipe is a return pipe and the second pipe is a supply pipe such that refrigerant is adapted to flow into the refrigerant coil but does not explicitly teach wherein the first pipe is a supply pipe and the second pipe is a return pipe such that refrigerant is adapted to flow into the refrigerant coil via the first pipe, from the first pipe into each of the coil segment pipes, and from each of the coil segment pipes into the return pipe from which the refrigerant exits the refrigerant coil. One of ordinary skill in the art would recognize Gordon teaches one of two possible flow arrangements of the refrigerant and reversing the flow as is common in heat pumps when changing between heating and cooling operations would be the second possible arrangement of the refrigerant flow passing through the refrigerant coil leading to the first pipe being a supply pipe and the second pipe being a return pipe such that refrigerant is adapted to flow into the refrigerant coil via the first pipe, from the first pipe into each of the coil segment pipes, and from each of the coil segment pipes into the return pipe from which the refrigerant exits the refrigerant coil.
Therefore, when there are a finite number of identified, predictable solutions, i.e. the first and second manifold pipes are either supplying or returning refrigerant, a .  
Claims 6-10, 12-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US Pat. 5,782,290) in view of Selg et al. (US PG Pub. 2016/0097547) and Gordon et al. (US PG Pub. 2018/0209694).
Regarding claim 6,
Although Cook does not explicitly teach the system being an air handler, Cook does teach the heat exchange system removes heat from a gaseous medium in a condensate saturated environment.
Selg teaches the concept of an air handling heat exchanger that provides a method of cooling air during warmer periods (paragraph 2). One of ordinary skill in the art would recognize supplying air as the gaseous medium in the method of Cook would allow the air handling system to provide cooled air during warmer environmental conditions. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the handler of Cook to be an air handler taught by Selg in order to utilize the refrigerant coil in air cooling applications.
Cook further does not explicitly teach the refrigerant coil comprising: a first pipe; a second pipe substantially parallel to the first pipe; and a plurality of coil segment pipes substantially parallel to each other, each coil segment pipe having a first end connected to and in fluid communication with the first pipe and a second end connected to and in fluid communication with the second pipe, each coil segment pipe forming a spiral with the first end being an outer end of the spiral and the second end being an inner end of the spiral such that the second pipe extends through a center of each of the coil segment pipe.
However Gordon, in the same field of endeavor of air conditioning systems, discloses a heat pump system including a refrigerant coil comprising: a first pipe (manifold pipe 412, Figure 4B); a second pipe (manifold pipe 404) substantially parallel to the first pipe (second manifold pipe 404 shown substantially parallel to first manifold pipe 412 in Figures 4B described in paragraph 85, same as Applicant’s substantially 
Regarding claim 7, Cook as modified discloses the air handler of claim 6, further comprising a fan (22) positioned within or adjacent the housing to blow or draw gas across the refrigerant coil (column 3, lines 44-52) and Selg further teaches blowing air across the refrigerant coil.
Regarding claim 8, Cook as modified discloses the air handler of claim 6, wherein the housing (10) is cylindrical (tubular casing 10).
Regarding claim 9, Cook as modified discloses the air handler of claim 8, wherein the air handler is arranged such that a longitudinal axis of the housing (10) is substantially horizontal (shown arranged left to right and substantially horizontal).
Regarding claim 10, Cook as modified discloses the air handler of claim 9, further comprising a drain (12, Fig. 6) in a bottom surface of the housing (10).
Regarding claim 12, Cook as modified discloses the air handler of claim 6, and Gordon further teaches the first pipe is a return pipe and the second pipe is a supply pipe such that refrigerant is adapted to flow into the refrigerant coil but does not explicitly teach wherein the first pipe is a supply pipe and the second pipe is a return pipe such that refrigerant is adapted to flow into the refrigerant coil via the first pipe, from the first pipe into each of the coil segment pipes, and from each of the coil segment pipes into the return pipe from which the refrigerant exits the refrigerant coil. One of ordinary skill in the art would recognize Gordon teaches one of two possible flow arrangements of the refrigerant and reversing the flow as is common in heat pumps when changing between heating and cooling operations would be the second possible arrangement of the refrigerant flow passing through the refrigerant coil leading to the first pipe being a supply pipe and the second pipe being a return pipe such that 
Therefore, when there are a finite number of identified, predictable solutions, i.e. the first and second manifold pipes are either supplying or returning refrigerant, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. facilitating heat exchange of the refrigerant coil, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Cook in view of Gordon, by trying the first pipe as the supply pipe and the second pipe as the return pipe such that refrigerant is adapted to flow into the refrigerant coil via the first pipe, from the first pipe into each of the coil segment pipes, and from each of the coil segment pipes into the return pipe from which the refrigerant exits the refrigerant coil, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
Regarding claim 13
Regarding claim 14, Cook as modified discloses the air handler of claim 13, and Gordon further teaches wherein the thermal sink structures comprise fins (spacers 442 formed of a fork-like structure spanning the gap between coils, see paragraph 85, meeting the limitation of a fin).
Regarding claim 15, Cook as modified discloses the air handler of claim 6, and Gordon further teaches wherein all of the coil segment pipes are substantially a same size such that the refrigerant coil has an overall cylindrical shape (adjacent layers of coiled segment pipes 446 would be substantially a same size leading to the refrigerant coil having an overall cylindrical shape).
Regarding claim 16, Cook discloses a method of cooling a gas (when heat from a saturated gaseous medium is absorbed by refrigerant tubes 30), the method comprising: activating a fan (22, Fig. 5) to draw gas to be cooled into a first end (left end of 10) of an air handler (22 can be a fan to draw in a gas used in a condensate saturated environment), across a refrigerant coil (30) positioned within a housing (10) of the air handler, and out a second end (right end of 10) of the air handler; the refrigerant coil comprising coiled piping (30) connected to inlet and outlet pipes (40, 41).
Although Cook does not explicitly teach cooling air, Cook does teach the method of using the heat exchanger to remove heat from a gaseous medium in a condensate saturated environment.
Selg teaches the concept of an air handling heat exchanger that provides a method of cooling air during warmer periods (paragraph 2). One of ordinary skill in the art would recognize supplying air as the gaseous medium in the method of Cook would allow the air handling system to provide cooled air during warmer environmental 
Cook further does not explicitly teach the refrigerant coil comprising: a first pipe; a second pipe substantially parallel to the first pipe; and a plurality of coil segment pipes substantially parallel to each other, each coil segment pipe having a first end connected to and in fluid communication with the first pipe and a second end connected to and in fluid communication with the second pipe, each coil segment pipe forming a spiral with the first end being an outer end of the spiral and the second end being an inner end of the spiral such that the second pipe extends through a center of each of the coil segment pipe.
However Gordon, in the same field of endeavor of air conditioning systems, discloses a heat pump system including a refrigerant coil comprising: a first pipe (manifold pipe 412, Figure 4B); a second pipe (manifold pipe 404) substantially parallel to the first pipe (second manifold pipe 404 shown substantially parallel to first manifold pipe 412 in Figures 4B described in paragraph 85, same as Applicant’s substantially parallel first and second pipes shown in Figure 3); and a plurality of coil segment pipes (410) substantially parallel to each other (coiled adjacent loops or pipes 446 arranged in parallel planes and substantially parallel to each other), each coil segment pipe having a first end (outer end of 446) connected to and in fluid communication with the first pipe (412) and a second end (inner end of 446) connected to and in fluid communication with the second pipe (404), each coil segment pipe forming a spiral with the first end being an outer end of the spiral and the second end being an inner end of the spiral such that 
Regarding claim 17, Cook as modified discloses the method of claim 16, wherein the housing (10) is cylindrical (tubular casing 10).
Regarding claim 18, Cook as modified discloses the method of claim 17, wherein the air handler is arranged such that a longitudinal axis of the housing (10) is substantially horizontal (shown arranged left to right and substantially horizontal).
Regarding claim 19
Regarding claim 21, Cook as modified discloses the method of claim 16, and Gordon further teaches the first pipe is a return pipe and the second pipe is a supply pipe such that refrigerant is adapted to flow into the refrigerant coil but does not explicitly teach wherein the first pipe is a supply pipe and the second pipe is a return pipe such that refrigerant flows into the refrigerant coil via the first pipe, from the first pipe into each of the coil segment pipes, and from each of the coil segment pipes into the return pipe from which the refrigerant exits the refrigerant coil. One of ordinary skill in the art would recognize Gordon teaches one of two possible flow arrangements of the refrigerant and reversing the flow as is common in heat pumps when changing between heating and cooling operations would be the second possible arrangement of the refrigerant flow passing through the refrigerant coil leading to the first pipe being a supply pipe and the second pipe being a return pipe such that refrigerant is adapted to flow into the refrigerant coil via the first pipe, from the first pipe into each of the coil segment pipes, and from each of the coil segment pipes into the return pipe from which the refrigerant exits the refrigerant coil.
Therefore, when there are a finite number of identified, predictable solutions, i.e. the first and second manifold pipes are either supplying or returning refrigerant, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. facilitating heat exchange of the refrigerant coil, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Therefore, it would have been obvious to 
Regarding claim 22, Cook as modified discloses the method of claim 16, and Gordon further teaches the refrigerant coil further comprises a plurality of thermal sink structures (442) affixed to or integral with at least a portion of an outer surface of each of the coil segment pipes (spacers or structures 442 of thermal sink coil assembly 400 are affixed to coil segment pipes 446).
Regarding claim 23, Cook as modified discloses the method of claim 22, and Gordon further teaches wherein the thermal sink structures comprise fins (spacers 442 formed of a fork-like structure spanning the gap between coils, see paragraph 85, meeting the limitation of a fin).
Regarding claim 24.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US Pat. 5,782,290) in view of Selg et al. (US PG Pub. 2016/0097547) and Gordon et al. (US PG Pub. 2018/0209694), further in view of Adams et al. (US Pat. 6,497,255).
Regarding claim 11, Cook as modified discloses the air handler of claim 10, but does not explicitly teach dam structures positioned within the housing on opposing sides of the drain to contain condensate in a desired lower portion of the housing.
Adams teaches it is known for an air handler to include dam structures (left and right side walls of outer rim section 60 of floor panel 35) positioned within the housing (modular section 12 of the housing) on opposing sides of the drain (70) to contain condensate in a desired lower portion of the housing that allows for the handler to collect and rapidly remove moisture from the unit (column 2, lines 61-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air handler of Cook to include dam structures positioned within the housing on opposing sides of the drain to contain condensate in a desired lower portion of the housing taught by Adams in order to facilitate the collection and rapid removal of moisture from the unit.
Regarding claim 20, Cook as modified discloses the method of claim 19, but does not explicitly teach dam structures positioned within the housing on opposing sides of the drain to contain condensate in a desired lower portion of the housing.
Adams teaches it is known for an air handler to include dam structures (left and right side walls of outer rim section 60 of floor panel 35) positioned within the housing (modular section 12 of the housing) on opposing sides of the drain (70) to contain 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763